                      Case 7:19-cv-07664-PMH Document 13
                                                      12 Filed 05/05/20 Page 1 of 2




    Connell Foley LLP                                                                              Catherine G. Bryan
    One Newark Center                                                                                           Partner
    1085 Raymond Blvd., 19th Floor                         This case was reassigned to me. TheDirect
                                                                                                application is granted.
                                                                                                     Dial 973.436.5708
    Newark, New Jersey 07102                               Discovery deadlines extended as set forth in the Revised Civil
                                                                                            CBryan@connellfoley.com
    P 973.436.5800 F 973.436.5801
                                                           Case Discovery Plan and Scheduling Order, which will be
                                                           separately docketed.

                                                       May 5, 2020
                                                        SO ORDERED.
            Via ECF
            The Honorable Cathy Seibel, U.S.D.J.
                                                        _______________________
            The Hon. Charles L. Brieant Jr.             Philip M. Halpern
            Federal Building and United States Courthouse
                                                        United States District Judge
            300 Quarropas Street
            White Plains, New York 10601-4150           Dated: New York, New York
                                                                   May 5, 2020

                   Re:     Bruno v. Schindler Elevator Corporation
                           Civil Case Number: 7:19-cv-07644-CS
                                                  7:19-cv-07664-PMH
            Dear Judge Seibel:

                     We represent Schindler Elevator Corporation in the above referenced matter. We write,
            on behalf of all parties, to request an extension of the deadlines in the October 31, 2019 Civil
            Case Plan & Scheduling Order (attached hereto as Exhibit A). The parties have exchanged written
            discovery and plaintiff’s deposition took place on February 20, 2020. However, due to COVID-19
            restrictions, the parties were not able to move forward with the deposition of Schindler Elevator
            Corporation or other necessary fact witness depositions. Additionally, plaintiff has been approved
            for an additional surgery, which has not yet been scheduled. After the surgery, plaintiff will need
            to be re-deposed. As such, the parties jointly request an extension of the discovery deadlines
            outlined in the October 31, 2019 Order. Attached hereto as Exhibit B is a proposed revised civil
            case discovery plan and scheduling order. Once plaintiff’s surgery is scheduled, the parties may
            seek to amend the expert deadlines or supplement already served damages expert reports. This
            is the parties’ first request for an extension of time of the discovery deadlines.

                                                                 Respectfully submitted,




                                                                 Catherine G. Bryan

            CGB/pjk




5426505-1
            Case 7:19-cv-07664-PMH Document 13
                                            12 Filed 05/05/20 Page 2 of 2
Nicholas R. Farnolo, Esq.
May 5, 2020
Page 2


Enclosure
cc:   All parties via e-filing




5426505-1
